Exhibit 99.2 Old Line Bancshares, Inc. & Subsidiary Pro Forma Consolidated Balance Sheet September 30, 2008 Actual Adjustments Pro-Forma (Unaudited) Assets Cash and due from banks $ 3,949,847 $ 3,949,847 Federal funds sold 21,904,173 21,904,173 Total cash and cash equivalents 25,854,020 25,854,020 Time deposits in other banks - - Investment securities available for sale (1 8,751,056 7,000,000 15,751,056 Investment securities held to maturity 9,847,243 9,847,243 Loans, less allowance for loan losses 223,531,239 223,531,239 Restricted equity securities at cost 2,126,550 2,126,550 Investment in real estate LLC 811,925 811,925 Bank premises and equipment 4,801,831 4,801,831 Accrued interest receivable 992,284 992,284 Deferred income taxes 186,948 186,948 Bank owned life insurance 8,013,389 8,013,389 Other assets 1,042,618 1,042,618 $ 285,959,103 $ 7,000,000 $ 292,959,103 Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ 35,483,127 $ 35,483,127 Interest-bearing 176,913,764 176,913,764 Total deposits 212,396,891 212,396,891 Short-term borrowings 23,310,048 23,310,048 Long-term borrowings 15,000,000 15,000,000 Accrued interest payable 653,738 653,738 Income tax payable 48,609 48,609 Other liabilities 559,142 559,142 251,968,428 251,968,428 Stockholders' Equity Preferred Stock, $0.01 par value; authorized 1,000,000 shares; issued and outstanding 7,000 Series A, with a redemption and liquidation value of $1,000 per share. - 70 70 Additional paid-in capital preferred stock (2 - 6,698,497 6,698,497 Common stock, par value $0.01 per share; authorized 15,000,000 shares; issued and outstanding3,859,117 in 2008, and 4,075,849 in 2007 38,591 38,591 Additional paid-in capital common stock 28,802,634 28,802,634 Warrants to purchase 143,247 of common stock (3 - 301,433 301,433 Retained earnings 5,175,823 5,175,823 34,017,048 7,000,000 41,017,048 Accumulated other comprehensive income (26,373 ) (26,373 ) 33,990,675 40,990,675 $ 285,959,103 $ 7,000,000 $ 292,959,103
